Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 1 of 8 PageID# 58




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 Enma Duarte,

 Plaintiff                                                     Case No.: 1:21-cv-00507

 v.

 Aguaviva of Alexandria, Inc.
 d/b/a Don Taco

 and Miguel A. Cordero,

 Defendants



              MEMORANDUM OF LAW IN SUPPORT OF JOINT MOTION
                  FOR COURT APPROVAL OF SETTLEMENT

       Plaintiff ENMA DUARTE (“Plaintiff”), by counsel, and Defendants AGUAVIVA OF

ALEXANDRIA and MIGUEL CORDERO (collectively “Defendants”) (Plaintiff and Defendants

collectively “the Parties”) submit this memorandum of law in support of their Joint Motion for

Court Approval of Settlement (“Motion”) and request this Court enter an Order approving the

settlement reached by the Parties as a fair and reasonable settlement of a bona fide dispute of

claims arising under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). In support

of the Motion, the Parties state as follows:

                                PRELIMINARY STATEMENT

       This case involves a claim under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201,

et. seq. After the commencement of this case, the Parties, engaged in numerous discussions

designed to try and reach an accommodation of this matter. Those efforts were successful. On or

about August 13, 2021, the Parties executed a Settlement Agreement resolving the matters in
                                               1
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 2 of 8 PageID# 59




                                     2
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 3 of 8 PageID# 60




                                     3
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 4 of 8 PageID# 61




                                     4
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 5 of 8 PageID# 62




                                     5
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 6 of 8 PageID# 63




 bear in mind that counsel for each side possess the unique ability to assess the potential risks and

 rewards of litigation. Id. (citing San Antonio Hispanic Police Officers' Org., Inc. v. City of San

Antonio, 188 F.R.D. 433,461 (W.D. Tex. 1999)). In this case, Plaintiffs counsel are fully aware

 of the factual contentions of their client and are in the best position to opine as to whether this

settlement produces fair results after consideration of risks.

    F. Settlement amount and probability of plaintiff's success on the merits.

        The Parties' positions in this case involve a bona fide dispute over the FLSA. "The fact

that a proposed settlement may [not equate to] the potential recovery does not indicate that the

settlement is not fair and reasonable," after taking into account the risks and costs of litigation.

Quintanilla, 2008 WL 9410399, at *5 (citing City ofDetroit v. Grinnell Corp., 495 F.2d 448, 455

(2d Cir. 1974)). Consistent with the language in the Settlement Agreement, Ms. Duarte represents

and agrees that the settlement payment reflects just and adequate compensation for all claims of

purported minimum wage and overtime giving rise to the Complaint. Indeed, Ms. Duarte's

recovery amounts to more than three-quarters of her maximum recovery at trial. If the case were

to proceed to trial, the applicability of a three-year statute of limitations (available in cases of

willful FLSA violations) instead of a two-year statute of limitations and the proof of Plaintiffs

actual damages as compared to the records maintained by Defendants would be contested issues

which could limit Plaintiffs recovery. Given these areas of dispute and the risks they pose to

Plaintiffs recovery, Plaintiff agrees that the proposed settlement represents a reasonable

compromise over issues actually in dispute.

       Finally, the Settlement Agreement includes a provision whereby counsel for Ms. Duarte

will receive the sum of $2,500 in attorneys' fees and $486 for costs, in addition to the amount

being paid to Ms. Duarte herself. The parties respectfully suggest that counsel's efforts in this




                                                 6
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 7 of 8 PageID# 64




case on behalf of their client more than justify the $2,500 fee. Counsel for Ms. Duarte was

obligated to conduct a pre-filing investigation, determine possible causes of action, and then

analyze information relative to the defenses asserted by the Defendants. Collectively, counsel

spent more than thirty (30) hours, and have billed a lodestar amount of more than $12,000, an

amount that would only continue to increase should motions practice and discovery begin.

                                           CONCLUSION

        As noted previously, this is not a complex case. As such, and consistent with their duties

to their respective clients, counsel for the parties took steps to resolve the matters in dispute without

incurring significant expense, causing undue delay to Ms. Duarte, or availing themselves of

significant judicial resources. The result is what they believe to be a fair and reasonable settlement

in light of the matters in dispute.

        WHEREFORE, Ms.Duarte, Aguaviva of Alexandria, and Mr. Cordero respectfully request

that this Honorable Court (i) grant their Joint Motion to Approve Settlement Agreement; and (ii)

grant such further relief as this Honorable Court deems equitable, just, and proper.

                                                      Respectfully submitted this 16th day of August,
                                                                                               2021,

                                                ENMADUARTE
                                                Plaintiff

                                                By Counsel
                                                     /Isl/ Rachel C. McFarland
                                                Rachel C. McFarland (VSB No.: 89391)
                                                rmcfarland@justice4all.org
                                                Legal Aid Justice Center
                                                1000 Preston Avenue, Ste A
                                                Charlottesville, VA 22903
                                                (434) 977-0553 I fax (434) 977-0558

                                               Simon Sandoval-Moshenberg (VSB No.: 77110)
                                               simon@justice4all.org
                                               Kelly Poff Salzmann (VSB No.: 73884)



                                                  7
Case 1:21-cv-00507-AJT-JFA Document 13 Filed 08/16/21 Page 8 of 8 PageID# 65




                                           kelly@justice4all.org
                                           Legal Aid Justice Center
                                           6066 Leesburg Pike, Suite 520
                                           Falls Church, VA 22041
                                           (703) 778-3450 I fax (703) 778-3454

                                           Counsel for Plaintiff

                                           AGUAVIVA OF ALEXANDRIA, INC
                                           MIGUEL A. CORDERO
                                           Defendants




                                           Jam                    SB# 22416)
                                           MA                 N, HALFHILL & YOUNG,
                                           PL
                                           11 50 andom Hills Rod, Ste 700
                                           F trf , VA 22030
                                           (7 ) 352-1300
                                           (703) 352-1301 - Fax
                                           jbacon@mbhylaw.com
                                           Counsel for Defendants

                                    Certificate of Service

 I certify that on this 16th day of August 2021, I served a true copy of the Memorandum of Law
in Support of Joint Motion for Court Approval of Settlement by email to Defendants' counsel as
                                              follows:

                         James T. Bacon, Esq. (VSB# 22416)
                    MAHDAVI, BACON, HALFHILL & YOUNG, PLLC
                          11350 Random Hills Rod, Ste 700
                                 Fairfax, VA 22030
                                   (703) 352-1300
                                (703) 352-1301 - Fax
                               jbacon@mbhylaw.com

                                    /Isl/ Rachel C. McFarland
                               Rachel C. McFarland (VSB No.: 89391)
                               rmcfarland@justice4all.org
                               Legal Aid Justice Center
                               1000 Preston Avenue, Ste A
                               Charlottesville, VA 22903
                               (434) 977-0553 I fax (434) 977-0558




                                             8
